EXHIBIT 32 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Quarterly Report on Form 10-Q of the Ridgewood Energy U Fund, LLC (the “Fund”) for the period ended March 31, 2015, as filed with the Securities and Exchange Commission on the date hereof, (the “Report”), each of the undersigned officers of the Fund hereby certifies, pursuant to 18 U.S.C. (section) 1350, as adopted pursuant to (section) 906 of the Sarbanes-Oxley Act of 2002, that to the best of their knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. Dated: May 4, 2015 By: /s/ ROBERT E. SWANSON Name: Robert E. Swanson Title: Chief Executive Officer (Principal Executive Officer) Dated: May 4, 2015 By: /s/ KATHLEEN P. MCSHERRY Name: Kathleen P. McSherry Title: Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) A signed original of this written statement or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Fund and will be retained by the Fund and furnished to the Securities and Exchange Commission or its staff upon request. The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of this report or as a separate disclosure document.
